DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the … calibration characteristics established by implementing a) to c)" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner reads the claim as including a calibration step.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-31, 35-37, 39, 41, 43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al (United States Patent 5241369) in view of Lynam et al (United States Patent Application Publication 20020072026) in view of Konno et al (United States Patent 5327229), hereafter referred to as “MLK”.
As to claim 25, McNeil teaches a device for observing an object, within a sample, comprising:
 	a light source (Figure 1, element 10), configured to emit an incident light beam (Figure 10, “Incident Laser Beam”), in order to illuminate the object (Figure 10, element 20);
 	an image sensor (Figure 10, element 200), configured to acquire an image representative of a radiation back scattered by the object when illuminated by the incident light beam (column 5, lines 30-49);
 	the device further comprising:
 	a screen (Figure 10, element 150), lying facing the holder, so as to be exposed to a radiation back scattered by the object when the object is illuminated by the incident 
 	the screen comprising a first face exposed to the back-scattered radiation (Figure 10, element 150, left side); 
 	the image sensor being configured to acquire an image of the scattergram formed on the screen (column 5, lines 30-49);
 	the device further comprising a reflective element (Figure 8a, element 210), placed between the screen and the object, the reflective element being configured to reflect a portion of the incident light beam along an axis of incidence perpendicular or substantially perpendicular to the plane of the sample (Figure 8b, the Incident Laser Beam is close to normal, and in Figure 9 it’s even closer to normal to the sample).
 	While McNeil does not explicitly teach a holder, configured to hold the sample, the holder defining a sample plane, in which the sample lies when the sample is placed on the holder, configured to receive the sample, McNeil teaches analyzing liquid samples and samples in suspension (column 1, lines 40-47) and it is inherent that there exist a way to keep the sample in a fixed position, i.e. a holder for the sample. It would be straightforward engineering to construct such a holder and it is obvious that one of ordinary skill in the art would know how to construct such a holder with the claimed attribute, in order to perform a desired function (in this case, keeping a sample in an appropriate position for analysis) and improve the machine performance. In addition, McNeil teaches a disk-like sample (Figure 1, element 20), such a disk inherently defining a plane (McNeil also teaches a plane of incidence containing the sample (column 1, line 54)).
 	McNeil does not teach the area of the first face being larger than 100 cm^2. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have any size screen desired, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A “Changes in Size/Proportion”. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Having a larger screen would be done in order to increase the measurement bandwidth (see McNeil column 6, lines 34-52).
 	McNeil does not teach the reflective element being securely fastened to the first face of the screen. However, the invention of McNeil would inherently require a method of keeping the elements fixed in place relative to one another, in order to allow consistent results.
 	McNeil does not teach the device further comprising a binding medium lying between the reflective element and the screen, the binding medium allowing the reflective element to be fastened to the screen. However, Lynam teaches attaching a mirror to a frame (Abstract, Figure 2, element 38, claims 14 & 15), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any desired method of fastening things together, since the examiner takes official notice of the equivalence of glue, clips and screws for their use in the art and the selection of any of these known equivalents to the claimed binding agent would be within the level of one of ordinary skill in the art. See MPEP 2144.06.
 	McNeil does not teach the reflective element and/or the binding medium are configured to absorb at least 50% of the back-scattered radiation propagating between the object and the screen. However, it is known in the art as taught by Konno. Konno teaches the reflective element and/or the binding medium are configured to absorb at least 50% of the back-scattered radiation propagating between the object and the screen (Abstract, second paragraph, also column 5, lines 42-55, and MPEP 2144.05). It would have been obvious to one of ordinary skill in the art at the time of filing to have the reflective element and/or the binding medium are configured to absorb at least 50% of the back-scattered radiation propagating between the object and the screen, in order to better control the light reaching the detector.
As to claim 26, MLK teaches everything claimed, as applied above in claim 25, in addition McNeil teaches the screen is curved (Figure 10, element 150).
As to claim 28, MLK teaches everything claimed, as applied above in claim 25, with the exception of a distance between the reflective element and the screen is smaller than 2 cm. However, MLK discloses the claimed invention except for the claimed location of the elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective element placed in any desired and appropriate location, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Rearranging the location of the claimed elements would be done in order to adjust for e.g. stability or focusing issues.
As to claim 29, MLK teaches everything claimed, as applied above in claim 25, with the exception of the area of the reflective element is smaller than 4 cm2 or than 2 cm2 or than 1 cm2. However, MLK discloses the claimed invention except for the claimed size of the elements. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective element placed in any desired and appropriate location, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)C “Rearrangement of Parts”. In re Japikse, 86 USPQ 70. Rearranging the location of the claimed elements would be done in order to adjust for e.g. stability or focusing issues.
it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have any desired size of mirror, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A “Changes in Size/Proportion”. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Changing the size of the reflective element would be done in order to balance accommodating a larger beam as opposed to how much of the screen was blocked by the mirror.
As to claim 30, MLK teaches everything claimed, as applied above in claim 25, in addition McNeil teaches the screen is translucent (column 11, lines 102); and/or the screen comprises a light guide for conveying light between the first face and the second face; and/or the screen comprises a plurality of optical fibers extending between the first face and the second face.
As to claim 31, MLK teaches everything claimed, as applied above in claim 25, in addition McNeil teaches the screen is a photosensitive portion of the image sensor (Figure 10, element 150, corresponding to applicant’s disclosure Figure 3A & paragraph 0086 “screen 20 also plays the role of image sensor 30“).
As to claims 35 and 36, the method would flow from the apparatus of claims 25 and 29, respectively.
As to claim 37, the method would flow from the apparatus of claim 28. Examiner broadens the obviousness argument of claim 28 to include the limitation of claim 37.
As to claim 39, the method would flow from the apparatus of both claim 26 (curved screen) and claim 30 (translucent screen).
As to claim 41, the method would flow from the apparatus of claim 31.
As to claim 43, the method would flow from the apparatus of claim 35. In addition, McNeil teaches d) characterizing the object on the basis of the image acquired by the image sensor (column 1, lines 28-50).
As to claim 45, the method would flow from the apparatus of claim 35. In addition, McNeil teaches the object comprises a microorganism (column 1, lines 41-47).
Claims 27, 32-33, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over MLK, and further in view of Wadman (United States Patent 7872754).
As to claim 27, MLK teaches everything claimed, as applied above in claim 25, in addition McNeil teaches the screen comprises a second face, so that the scattergram formed on the first face appears on the second face (Figure 10, column 10, line 64 – column 11, line 2); the screen lies between the image sensor and the holder (Figure 10).
 	MLK does not teach the image sensor is coupled to the second face by a focusing optic. However, it is known in the art as taught by Wadman. Wadman teaches the image sensor is coupled to the second face by a focusing optic (Figure 5, element 88). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image sensor be coupled to the second face by a focusing optic, in order to improve optical performance.
As to claim 32, MLK teaches everything claimed, as applied above in claim 27, with the exception of the screen transmits less than 90% of the back-scattered radiation between the first face and the second face. However, McNeil teaches various screen materials and their applications (column 5, line 68 – column 6, line  33), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any appropriate material including one with the claimed property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In re Leshin, 125 USPQ 416. Using the claimed material would be done in order to improve the machine performance.
As to claim 33, MLK teaches everything claimed, as applied above in claim 27, with the exception of the screen is movable with respect to the holder, a distance between the holder and the screen being adjustable. However, MLK discloses the claimed invention except for the claimed adjustability. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to be able to move the various elements (e.g. screen, sample, mirror) into different configurations as shown in McNeil (e.g. Figures 1, 5a, 7a, 10), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. See MPEP 2144.04(V)D “Making Adjustable”. In re Stevens, 101 USPQ 284 (CCPA 1954). Making the claimed elements adjustable would be done in order to improve the machine performance.
As to claim 38, the method would flow from the apparatus of claim 27.
As to claim 40, the method would flow from the apparatus of claim 32.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over MLK, and further in view of Carter et al (United States Patent 5912741).
As to claim 34, MLK teaches everything claimed, as applied above in claim 25, in addition McNeil teaches the incident beam propagates between the reflective element and the object along an axis of incidence (Figure 8a).
 	MLK does not teach an annular reflector, lying around the axis of incidence, between the sample and the screen, the reflector being configured to reflect some of the radiation back scattered toward the screen. However, it is known in the art as taught by Carter. Carter teaches an annular reflector, lying around the axis of incidence, between the sample and the screen, the reflector being configured to reflect some of the radiation back scattered toward the screen. (Figure 3, element 200). It would have been obvious to one of ordinary skill in the art at the time of filing to have an annular reflector, lying around the axis of incidence, between the sample and the screen, the reflector being configured to reflect some of the radiation back scattered toward the screen, in order to increase the collection of scattered light.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil in view of Wadman, and further in view of Boutelle (United States Patent 5963335).
As to claim 42, MLK in view of Wadman teaches everything claimed, as applied above in claim 35, with the exception of following step c): adjusting a distance between the sample and the screen depending on the image acquired by the image sensor; repeating a) to c) after the adjustment of said distance between the sample and the screen. However, it is known in the art as taught by Boutelle. Boutelle teaches following step c): adjusting a distance between the sample and the screen depending on the image acquired by the image sensor; repeating a) to c) after the adjustment of said distance between the sample and the screen (column 14, lines 9-22 teach calibration by adjusting physical parameters). It would have been obvious to one of ordinary skill in the art at the time of filing to have following step c): adjusting a distance between the sample and the screen depending on the image acquired by the image sensor; repeating a) to c) after the adjustment of said distance between the sample and the screen, in order to insure accurate measurements.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over MLK, and further in view of Mieher et al (United States Patent Application Publication 20040190008).
As to claim 44, MLK teaches everything claimed, as applied above in claim 43, with the exception of wherein step d) comprises: determining characteristics of the image; identifying the object using the characteristics and calibration characteristics established by implementing steps a) to c) of the method on a standard sample. However, it is known in the art as taught by Mieher. Mieher  teaches determining characteristics of the image; identifying the object using the characteristics and calibration characteristics established by implementing steps a) to c) of the method on a standard sample (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of filing to be determining characteristics of the image; identifying the object using the characteristics and calibration characteristics established by implementing steps a) to c) of the method on a standard sample, in order to better analyze the sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877